Name: Commission Regulation (EC) No 2425/96 of 18 December 1996 concerning the stopping of fishing for plaice by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 331 /2 PEN ] Official Journal of the European Communities 20 . 12. 96 COMMISSION REGULATION (EC) No 2425/96 of 18 December 1996 concerning the stopping of fishing for plaice by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 2366/96 (4), provides for plaice quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of plaice in the waters of ICES divisions II a (EC zone), IV by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1996; whereas Germany has prohibited fishing for this stock as from 7 December 1996; whereas it is therefore necessary to abide by that date , HAS ADOPTED THIS REGULATION: Article 1 Catches of plaice in the waters of ICES divisions II a (EC zone), IV by vessels flying the flag of Germany or regis ­ tered in Germany are deemed to have exhausted the quota allocated to Germany for 1996. Fishing for plaice in the waters of ICES divisions II a (EC zone), IV by vessels flying the flag of Germany or regis ­ tered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1996 . For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . 2) OJ No L 301 , 14. 12. 1995, p. 1 . (3) OJ No L 330, 30. 12 . 1995, p. 1 . ( «) OJ No L 323, 13 . 12. 1996, p. 1 .